When the contract containing the restriction involved in this case was entered into by plaintiff and defendant the latter was already in plaintiff's employ. As I read it the writing containing the restriction was not a contract of employment nor did it have anything to do with defendant's employment as a broadcast artist.  It simply dealt with the booking services to be furnished by plaintiff and with restrictions and regulations of personal appearances by defendant and his band.  It is generally held that a covenant *Page 397 
the character involved here in order to be sustainable must be incidental to a lawful contract.  Durbrow Commission Co.v. Donner, 201 Wis. 175, 229 N.W. 635.  It is ordinarily contained in a contract providing for the sale of a business, professional practice, or property, or in a contract of employment.John D. Park  Sons Co. v. Hartman (6th Cir.). 153 Fed. 24, 12 L.R.A. (N.S.) 135; Norfolk Motor Exchange,Inc., v. Grubb, 152 Va. 471, 147 S.E. 214, 63 A.L.R. 310.  If the restrictive covenant has no reasonable relation to the subject matter of the contract which supports it, it cannot be said to be ancillary or incidental to the contract and constitutes an unreasonable restriction in view of the consideration which supports it.  The restriction must be necessary in order to protect the rights which the contract of which it is a part secures to the covenantee.  Samuel Stores, Inc., v. Abrams,94 Conn. 248, 108 A. 541, 9 A.L.R. 1450.
It appears to me that in this case the restrictive covenant is not necessary to protect plaintiff's rights under a mere booking contract and that the restrictive agreement cannot be considered properly incidental to such a contract.  It follows that the restraint imposed by the clause is an unreasonable one and that the trial court properly so held.
I am authorized to state that Mr. Chief Justice ROSENBERRY and Mr. Justice HUGHES concur in this opinion. *Page 398